Citation Nr: 1004341	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a 
cerebrovascular accident (stroke).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 
1955 to December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied a 
claim for "service connection for stroke due to biological 
hazard."  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDING OF FACT

A preponderance of the evidence is against a finding that 
the residuals of a stroke are related to active service.  


CONCLUSION OF LAW

The residuals of a stroke were not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In a December 2006 letter, the RO satisfied its duty to 
notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  The RO 
notified the appellant of: information and evidence 
necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the he was expected to provide.  The letter 
also informed the Veteran of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

When the Veteran filed his November 2006 claim, he submitted 
several service personnel records and one treatment record.  
The record reflects that in March 2007 the RO requested the 
Veteran's service records and the National Personnel Records 
Center (NPRC) responded that the records were fire-related 
and could not be reconstructed.  In May 2007, the RO sent 
the Veteran a letter informing him that his records may have 
been fire-related and requested further information.  The 
Veteran responded in June 2007 that he had no further 
evidence and he was not treated in service; he had a stroke 
after service.  

In September 2007, the RO issued a memorandum regarding its 
efforts to obtain service treatment and personnel records.  
In the September 2007 RO rating decision, the RO stated the 
Veteran's service treatment and personnel records were 
unavailable.  The RO also attempted to obtain Social 
Security Administration (SSA) records for the Veteran in 
January 2008 and July 2009 (the January 2008 record does 
verify that the Veteran has been in receipt of SSA benefits 
since 1976).  Also in July 2009, the RO requested any 
records regarding the Veteran's exposure to hazardous 
materials at Fort Detrick from December 1955 to December 
1957.  The reply was negative.  Under the circumstances, it 
is the Board's conclusion that further efforts to obtain the 
Veteran's service medical records would be futile.  
38 C.F.R. § 3.159(c)(2) (2009).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2009).  Although service treatment 
records have not been associated with the claims file, all 
other identifiable and available medical records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The Board finds that the duties 
to notify and assist have been met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

In adjudicating this claim, the Board must assess the 
competence of the Veteran.  In Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007), the Court, citing Layno v. Brown, 
6 Vet. App. 465, 469 (1994), emphasized that lay testimony 
is competent if it is limited to matters that the witness 
has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2).  

III. Analysis

In his November 2006 claim, the Veteran stated that he had a 
stroke in 1975.  The Veteran stated that he was exposed to 
biological agents when working at Fort Detrick, Maryland.  
He believed that the exposure caused a stroke he suffered at 
the age of 42.  

A November 1957 letter of commendation shows that while he 
was in service, the Veteran redeveloped a device for 
studying the infectivity and virulence of microorganisms.  
This device was called the Henderson apparatus Model No. 3.  
The Veteran served in the Safety Division and Engineering 
Research Division at Fort Detrick in Frederick, Maryland.  

Private records show that in October 1975, the Veteran 
suffered a stroke.  A brain scan record shows an impression 
of a vascular insult in the left middle cerebral artery 
distribution.  A history and physical examination shows that 
neurological deficits were noted.  The impression was 
cerebral occlusion with large left cerebral infarct with 
resulting right hemiplegia, aphasia and right homonymous 
field deficit.  "Doubt neoplasm as the etiology."  

More of the Veteran's history and current condition is 
gathered from submitted private medical records.  An April 
2005 record from Dr. Ferrari shows that a major residual 
from the Veteran's 1975 stroke is still speech.  A June 2005 
record from Dr. Silverman shows the Veteran's wife reported 
he has expressive aphagia from his stroke.  A family history 
shows the Veteran's father died of a heart attack and his 
Mother died of heart failure.  His social history shows past 
tobacco usage (cigarettes, 5-6 per day) forty years ago.  A 
May 2006 record from Dr. Adams notes the Veteran has 
hypertension.  

A November 2006 letter from the Veteran's treating 
physician, Dr. Ferrari, suggests that his stroke was related 
to service.  This letter states: 

After reviewing some occupational information 
with him, I feel that his years of service and 
exposure in Frederick, Maryland working with 
biological warfare development materials is at 
least as likely, as if not (sic) the total result 
of his stroke, this has prevented him from 
working since the age of 42 (sic).  He was left 
completely disabled since that time with entire 
right side weakness and impairment of speech and 
mental acuity.  

A September 2009 VA examination shows the examiner reviewed 
the claims file, performed a physical examination, and 
conducted an interview.  The Veteran's ongoing right 
hemiplegia and aphasia secondary to his October 1975 stroke 
were noted as major initial manifestations.  The Veteran 
currently experienced mild weakness of the right upper and 
lower extremities.  He had a history of numbness in the 
upper right extremity.  He had constant difficulty with his 
gait and fatigability.  The Veteran suffered from moderate 
short and long-term memory loss.  The Veteran has had no 
further strokes and his response to medication has been 
good.  

Other symptoms from the stroke were described as poor 
coordination and an inability to understand printed 
materials.  His aphasia or speech impairment resulted in an 
inability to be understood about half of the time.  
Additionally, his cognitive impairment was described as 
moderate.  The examiner stated he was incapable of managing 
his affairs because his wife did all the finances.  

The examiner concluded that the Veteran's residuals of a 
stroke were less likely than not caused by or a result of 
service.  The examiner explained that there is no evidence 
of actual exposure to biohazardous materials in service.  He 
stated: "The [cardiovascular accident] was caused by an 
embolus which could arise from many areas of the body or be 
the result of his hypertension."  In addressing Dr. 
Ferrari's November 2006 opinion, the examiner stated that 
the opinion was not supported by sound medical principles.  
Dr. Ferrari did not show a nexus between the military 
occupation and the embolic stroke 18 years prior.  

The Board finds that service connection for the residuals of 
a stroke is not warranted.  The September 2009 VA 
examination report shows short-term memory loss, cognitive 
impairment, communication problems, and diminished 
capability of the Veteran to handle his own finances.  Dr. 
Ferrari also cites to impairment of speech and mental acuity 
in his November 2006 letter.  As a result, the Board does 
not find that the Veteran is competent to report what he has 
actually observed and experienced at this point.  However, 
the available service personnel records show that the 
Veteran did work at Fort Detrick and largely engineered the 
re-development of the Henderson Apparatus, No. 3, which was 
developed to study the infectivity and virulence of 
microorganisms when suspended in air as particulates.  The 
records describe this device in detail, but do not show 
exposures to any particular chemical or biological 
substance.  

Conflicting medical opinions were given in this case.  When 
assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of 
the opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2009).  

The Board finds the September 2009 VA examination to be the 
most probative piece of evidence in the file.  It shows that 
nearly all the evidence in the file was considered and the 
examiner specifically and accurately summarized the 
information.  The Veteran was interviewed and examined.  The 
examiner provided a full explanation for why the Veteran's 
residuals of a stroke were not related to service.  There is 
no evidence of biohazardous exposure in service.  The stroke 
occurred 18 years after the Veteran separated from service.  
The examiner suggested that the cause of the stroke was more 
likely to be from the Veteran's hypertension.  

The examiner also addressed the November 2006 opinion of Dr. 
Ferrari and cited a lack of sound medical principles and no 
identifiable nexus between the Veteran's military occupation 
and stroke that occurred 18 years later.  Dr. Ferrari stated 
he reviewed occupational information, but does not cite 
specifically to that information or state why the 
information leads him to his conclusion.  As a result of the 
lacking rationale, the Board assigns less weight to this 
opinion.  

Although the Veteran proceeded on the theory that his stroke 
was due to chemical and biological exposure, the Board has 
also considered whether the Veteran's stroke residuals is 
related to his service in any other way.  There is no 
assertion that the stroke occurred in service or was 
aggravated in service.  The evidence does not support such 
an assertion.  As a result, the Board finds the claim is not 
in equipoise and the reasonable doubt rule is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102.  The claim is denied.  




ORDER

Service connection for the residuals of a stroke is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


